


Exhibit 10.15

 

Execution Version

 

POLYMER GROUP, INC.

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT is entered into on October 15, 2009, between Polymer
Group, Inc., a Delaware corporation (the “Company”), and Robert J. Kocourek
(“Executive”).

 

WHEREAS, the Company and Executive are parties to a certain change in control
severance compensation agreement entered into on January 23, 2008, as amended by
Amendment No. 1 to change in control severance compensation agreement (the
“Change in Control Agreement”); and

 

WHEREAS, the Company and Executive wish to end the employment relationship.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.               END OF EMPLOYMENT.


 


(A)          THE COMPANY AND EXECUTIVE HEREBY AGREE THAT THE EMPLOYMENT OF
EXECUTIVE WITH THE COMPANY AND ITS SUBSIDIARIES SHALL END ON APRIL 16, 2010 (THE
“RESIGNATION DATE”).  EXECUTIVE ALSO AGREES THAT HIS SERVICE AS AN OFFICER OF
THE COMPANY AND ITS SUBSIDIARIES SHALL END ON THE EARLIER OF THE APPOINTMENT OF
A SUCCESSOR OR THE DAY AFTER THE COMPANY FILES ITS PERIODIC REPORT ON FORM 10-Q
FOR THE PERIOD ENDED OCTOBER 3, 2009.  EXECUTIVE SHALL TAKE SUCH ACTIONS
REASONABLY REQUESTED BY THE COMPANY IN FURTHERANCE OF THE FOREGOING TO EVIDENCE
THE END OF SUCH EMPLOYMENT AND SUCH SERVICE AS AN OFFICER.  EXECUTIVE SHALL ALSO
PROVIDE SUCH SERVICES AS REASONABLY NECESSARY TO ENSURE A SMOOTH AND ORDERLY
TRANSITION IMMEDIATELY FOLLOWING THE DATE OF THIS AGREEMENT THROUGH AND
INCLUDING THE RESIGNATION DATE (THE “TRANSITION PERIOD”).  AT ALL TIMES DURING
THE TRANSITION PERIOD, THE EXECUTIVE WILL REPORT DIRECTLY TO THE CEO OF THE
COMPANY.


 


(B)         FOR PURPOSES OF THIS AGREEMENT, “SUBSIDIARIES” SHALL MEAN ANY
CORPORATION OR OTHER ENTITY OF WHICH THE SECURITIES OR OTHER OWNERSHIP INTERESTS
HAVING THE VOTING POWER TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS OR OTHER
GOVERNING BODY ARE, AT THE TIME OF DETERMINATION, OWNED BY THE COMPANY, DIRECTLY
OR THROUGH ONE OF MORE SUBSIDIARIES, INCLUDING WITHOUT LIMITATION THOSE ENTITIES
SET FORTH ON ANNEX I ATTACHED HERETO.


 


2.               COMPENSATION AND BENEFITS.


 


(A)                                  SALARY.  EXECUTIVE SHALL BE ENTITLED TO
RECEIVE HIS BASE SALARY THROUGH THE RESIGNATION DATE.  AS PAYMENT OF SEVERANCE
UNDER THIS AGREEMENT, EXECUTIVE SHALL BE ENTITLED TO RECEIVE HIS BI-WEEKLY BASE
SALARY IN AN AMOUNT EQUAL TO $14,730.00 (THE “BASE SALARY PAYMENTS”), UNTIL
OCTOBER 16, 2010 AND, THEREAFTER, UNTIL THE EARLIER OF APRIL 16, 2011 OR THE
DATE

 

--------------------------------------------------------------------------------



 


ON WHICH EXECUTIVE OBTAINS ALTERNATE EMPLOYMENT (THE “PAYMENT END DATE”).  PRIOR
TO THE PAYMENT END DATE, EXECUTIVE SHALL NOTIFY THE COMPANY IMMEDIATELY UPON
OBTAINING ALTERNATE EMPLOYMENT.  EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE ANY
BASE SALARY PAYMENTS FOR ANY PERIOD AFTER THE PAYMENT END DATE.  SUCH BASE
SALARY PAYMENTS SHALL BE MADE BI-WEEKLY IN ACCORDANCE WITH THE COMPANY’S CURRENT
PAYROLL PRACTICES.  EXECUTIVE SHALL ALSO BE ENTITLED TO AN ADDITIONAL PAYMENT
FOR UNUSED VACATION DAYS OR UNUSED PAID TIME OFF DAYS, WHICH PAYMENT SHALL BE
MADE IMMEDIATELY FOLLOWING THE RESIGNATION DATE.


 


(B)         EXPENSES.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ALL REASONABLE
BUSINESS EXPENSES INCURRED BY HIM PRIOR TO THE RESIGNATION DATE WHICH WERE
INCURRED IN THE COURSE OF PERFORMING HIS DUTIES AND RESPONSIBILITIES AND WHICH
ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH
RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO THE
COMPANY’S REQUIREMENTS WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH
EXPENSES.


 


(C)          BONUS.  EXECUTIVE SHALL ALSO BE ENTITLED TO RECEIVE HIS SHARE OF
ANY BONUS AMOUNTS FOR THE COMPANY’S 2009 FISCAL YEAR IF SUCH BONUSES ARE AWARDED
TO SENIOR MANAGEMENT GENERALLY IN THE DISCRETION OF THE COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “DISCRETIONARY BONUS PAYMENT”,
WHICH TOGETHER WITH THE BASE SALARY PAYMENTS ARE REFERRED TO HEREIN AS THE
“SEVERANCE PAYMENTS”).  THE DISCRETIONARY BONUS PAYMENT SHALL BE MADE, IF AT
ALL, SIMULTANEOUSLY WITH PAYMENTS TO OTHER MEMBERS OF SENIOR MANAGEMENT. 
EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE ANY OTHER AMOUNTS THAT MAY HAVE BEEN
OR BECOME DUE TO HIM PURSUANT TO ANY COMPANY BONUS PLAN IN RESPECT OF A BONUS
FOR THE CURRENT OR ANY SUBSEQUENT FISCAL YEAR.  THE AMOUNTS PAYABLE UNDER
SECTIONS 2(A) AND 2(C) SHALL NOT BE REDUCED BY THE AMOUNT OF ANY COMPENSATION
EXECUTIVE RECEIVES WITH RESPECT TO ANY OTHER EMPLOYMENT THROUGH THE PAYMENT END
DATE.


 


(D)         VESTED RESTRICTED STOCK AND VESTED STOCK OPTIONS.  EXECUTIVE SHALL
BE ENTITLED (I) TO THE VESTED PORTION OF HIS RESTRICTED STOCK GRANTS (AFTER
REDUCTION FOR SHARES WITHHELD BY THE COMPANY IN PAYMENT OF TAXES ON BEHALF OF
EXECUTIVE), SUBJECT TO THE TERMS AND CONDITIONS OF THE 2008 STOCK PLAN AND 2005
STOCK PLAN, AND (II) TO THE VESTED PORTION OF THE STOCK OPTIONS GRANTS, SUBJECT
TO THE TERMS AND CONDITIONS OF THE 2003 OPTION PLAN; PROVIDED THAT THE
PROVISIONS OF SECTION 2(C)(II) OF THE RESTRICTED STOCK GRANT CONCERNING SERVICE
AND PERFORMANCE VESTED SHARES AND SECTION 2(B) OF THE RESTRICTED STOCK GRANT
CONCERNING IMMEDIATELY VESTED SHARES, AND THE PROVISIONS OF SECTION 6(D)(III) OF
THE 2003 OPTION PLAN, IN EACH CASE COVERING FORFEITURES ON CERTAIN TERMINATIONS,
SHALL NOT APPLY TO THE SHARES AND OPTIONS REFERRED TO IN THIS SENTENCE; PROVIDED
FURTHER, THAT EXECUTIVE SHALL BE FREE TO SELL HIS SHARES OF RESTRICTED STOCK,
AND AGREES TO ONLY EXERCISE ANY STOCK OPTIONS AND SELL THE UNDERLYING SHARES OF
COMMON STOCK, COMMENCING ON THE 91ST DAY FOLLOWING THE RESIGNATION DATE.  THE
COMPANY AGREES THAT ANY CHANGE THAT IS GENERALLY MADE TO ANY OF THE TERMS AND
CONDITIONS OF THE STOCK OPTIONS ISSUED UNDER THE 2003 OPTION PLAN OR THE SHARES
ISSUED UPON EXERCISE AND THAT IS APPLICABLE TO ALL EMPLOYEE HOLDERS OF SUCH
STOCK OPTIONS OR SHARES SHALL ALSO BE MADE AVAILABLE TO THE STOCK OPTIONS OR
SHARES HELD BY EXECUTIVE.  ALL OTHER GRANTS OF RESTRICTED STOCK AND STOCK
OPTIONS ARE HEREBY FORFEITED AND CANCELLED.  ALL SHARES OF RESTRICTED STOCK
PREVIOUSLY WITHHELD BY THE COMPANY IN SATISFACTION OF AMOUNTS DUE FOR TAXES
RESULTING FROM THE GRANT OF SHARES OF RESTRICTED STOCK SHALL REMAIN WITH THE
COMPANY.

 

2

--------------------------------------------------------------------------------



 


(E)          WITHHOLDING.  ALL AMOUNTS PAYABLE TO EXECUTIVE AS COMPENSATION
HEREUNDER SHALL BE SUBJECT TO ALL REQUIRED AND CUSTOMARY WITHHOLDING BY THE
COMPANY.


 


(F)            INSURANCE.  FOLLOWING THE RESIGNATION DATE AND UNTIL OCTOBER 16,
2010, THE COMPANY SHALL, AT ITS EXPENSE, PAY THE EMPLOYER PORTION OF THE
PREMIUMS FOR GROUP MEDICAL, DENTAL AND HOSPITALIZATION INSURANCE AT THE LEVEL
AND WITH THE COVERAGE IN EFFECT FOR EXECUTIVE AND HIS DEPENDANTS AND
BENEFICIARIES IMMEDIATELY PRIOR TO THE RESIGNATION DATE.  EXECUTIVE SHALL ALSO
BE ENTITLED TO RECEIVE THE CONTINUATION OF HIS GROUP MEDICAL, DENTAL AND
HOSPITALIZATION INSURANCE COVERAGE AS PROVIDED UNDER THE PROVISIONS OF THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT (“COBRA”) BEGINNING ON
OCTOBER 17, 2010, AND CONTINUING THROUGH OCTOBER 16, 2011, AT HIS SOLE COST AND
EXPENSE.  THE COMPANY’S OBLIGATION HEREUNDER WITH RESPECT TO THE FOREGOING
BENEFITS SHALL BE LIMITED TO THE EXTENT THAT THE EXECUTIVE OBTAINS ANY SUCH
BENEFITS PURSUANT TO A SUBSEQUENT EMPLOYER’S BENEFIT PLANS, IN WHICH CASE THE
COMPANY MAY REDUCE THE COVERAGE OF ANY BENEFITS IT IS REQUIRED TO PROVIDE THE
EXECUTIVE HEREUNDER SO LONG AS THE AGGREGATE COVERAGE AND BENEFITS OF THE
COMBINED BENEFIT PLANS IS NO LESS FAVORABLE TO THE EXECUTIVE THAN THE COVERAGES
AND BENEFITS REQUIRED TO BE PROVIDED HEREUNDER; PROVIDED, THAT ANY CHANGES OR
AMENDMENTS TO SUCH PLANS THAT ARE APPLICABLE TO OTHER EMPLOYEES OF THE COMPANY
COVERED BY SUCH PLANS SHALL ALSO APPLY TO EXECUTIVE AND HIS DEPENDENTS AND
BENEFICIARIES.  THIS SUBSECTION (F) SHALL NOT BE INTERPRETED SO AS TO LIMIT ANY
BENEFITS TO WHICH THE EXECUTIVE, HIS DEPENDANTS OR BENEFICIARIES MAY OTHERWISE
BE ENTITLED UNDER ANY OF THE COMPANY’S EMPLOYEE BENEFIT PLANS, PROGRAMS OR
PRACTICES FOLLOWING THE TERMINATION OF EMPLOYMENT OF THE EXECUTIVE, INCLUDING
WITHOUT LIMITATION, ANY APPLICABLE RETIREE MEDICAL AND LIFE INSURANCE BENEFITS. 
THE COMPANY MAY OFFSET ANY AMOUNTS EXECUTIVE OWES IT OR ITS SUBSIDIARIES AGAINST
ANY AMOUNTS IT OR ITS SUBSIDIARIES OWES EXECUTIVE HEREUNDER.


 


3.               CONFIDENTIAL INFORMATION.


 


(A)                                  OBLIGATION TO MAINTAIN CONFIDENTIALITY. 
EXECUTIVE ACKNOWLEDGES THAT THE CONTINUED SUCCESS OF THE COMPANY AND ITS
SUBSIDIARIES, DEPENDS UPON THE USE AND PROTECTION OF A LARGE BODY OF
CONFIDENTIAL AND PROPRIETARY INFORMATION.  ALL OF SUCH CONFIDENTIAL AND
PROPRIETARY INFORMATION EXISTING PRIOR HERETO, NOW EXISTING OR TO BE DEVELOPED
IN THE FUTURE WILL BE REFERRED TO IN THIS AGREEMENT AS “CONFIDENTIAL
INFORMATION.”  CONFIDENTIAL INFORMATION WILL BE INTERPRETED AS BROADLY AS
POSSIBLE TO INCLUDE ALL INFORMATION OF ANY SORT (WHETHER MERELY REMEMBERED OR
EMBODIED IN A TANGIBLE OR INTANGIBLE FORM) THAT IS (I) RELATED TO THE COMPANY’S
OR ITS SUBSIDIARIES’ CURRENT OR POTENTIAL BUSINESS AND (II) IS NOT GENERALLY OR
PUBLICLY KNOWN.  CONFIDENTIAL INFORMATION INCLUDES, WITHOUT SPECIFIC LIMITATION,
THE INFORMATION, OBSERVATIONS AND DATA OBTAINED BY HIM DURING THE COURSE OF HIS
EMPLOYMENT BY THE COMPANY AND ITS SUBSIDIARIES CONCERNING THE BUSINESS AND
AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES, INFORMATION CONCERNING ACQUISITION
OPPORTUNITIES IN OR REASONABLY RELATED TO THE COMPANY’S OR ITS SUBSIDIARIES’
BUSINESS OR INDUSTRY OF WHICH EXECUTIVE BECOMES AWARE DURING SUCH EMPLOYMENT,
THE PERSONS OR ENTITIES THAT ARE CURRENT, FORMER OR PROSPECTIVE SUPPLIERS OR
CUSTOMERS OF ANY ONE OR MORE OF THEM DURING EXECUTIVE’S EMPLOYMENT, AS WELL AS
DEVELOPMENT, TRANSITION AND TRANSFORMATION PLANS, METHODOLOGIES AND METHODS OF
DOING BUSINESS, STRATEGIC, MARKETING AND EXPANSION PLANS, INCLUDING PLANS
REGARDING PLANNED AND POTENTIAL SALES, FINANCIAL AND BUSINESS PLANS, EMPLOYEE
LISTS AND TELEPHONE NUMBERS, LOCATIONS OF SALES REPRESENTATIVES, NEW AND
EXISTING PROGRAMS AND SERVICES, PRICES AND TERMS, CUSTOMER SERVICE, INTEGRATION
PROCESSES, REQUIREMENTS AND COSTS OF PROVIDING SERVICE, SUPPORT AND

 

3

--------------------------------------------------------------------------------



 


EQUIPMENT.  THEREFORE, EXECUTIVE AGREES THAT HE SHALL NOT DISCLOSE TO ANY
UNAUTHORIZED PERSON OR USE FOR HIS OWN ACCOUNT ANY OF SUCH CONFIDENTIAL
INFORMATION, UNLESS AND TO THE EXTENT THAT ANY CONFIDENTIAL INFORMATION
(I) BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER THAN AS
A RESULT OF EXECUTIVE’S ACTS OR OMISSIONS TO ACT OR (II) IS REQUIRED TO BE
DISCLOSED PURSUANT TO ANY APPLICABLE LAW OR COURT ORDER.  EXECUTIVE AGREES TO
DELIVER TO THE COMPANY ALL MEMORANDA, NOTES, PLANS, RECORDS, REPORTS AND OTHER
DOCUMENTS (AND COPIES THEREOF) RELATING TO THE BUSINESS OF THE COMPANY OR ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ALL CONFIDENTIAL INFORMATION) THAT
HE MAY THEN POSSESS OR HAVE UNDER HIS CONTROL.


 


(B)                                 OWNERSHIP OF INTELLECTUAL PROPERTY. 
EXECUTIVE AGREES TO MAKE PROMPT AND FULL DISCLOSURE TO THE COMPANY OR ITS
SUBSIDIARIES, AS THE CASE MAY BE, OF ALL IDEAS, DISCOVERIES, TRADE SECRETS,
INVENTIONS, INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS, METHODS OF DOING BUSINESS,
PROCESSES, PROGRAMS, DESIGNS, ANALYSES, DRAWINGS, REPORTS, DATA, SOFTWARE,
FIRMWARE, LOGOS AND ALL SIMILAR OR RELATED INFORMATION  (WHETHER OR NOT
PATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE) THAT RELATE TO THE COMPANY’S
OR ITS SUBSIDIARIES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT,
OR EXISTING OR FUTURE PRODUCTS OR SERVICES AND THAT ARE CONCEIVED, DEVELOPED,
ACQUIRED, CONTRIBUTED TO, MADE, OR REDUCED TO PRACTICE BY EXECUTIVE (EITHER
SOLELY OR JOINTLY WITH OTHERS) WHILE EMPLOYED BY THE COMPANY OR ITS SUBSIDIARIES
AND FOR A PERIOD THEREAFTER ENDING ON THE SECOND ANNIVERSARY OF THE RESIGNATION
DATE (COLLECTIVELY, “WORK PRODUCT”).  ANY COPYRIGHTABLE WORK FALLING WITHIN THE
DEFINITION OF WORK PRODUCT SHALL BE DEEMED A “WORK MADE FOR HIRE” UNDER THE
COPYRIGHT LAWS OF THE UNITED STATES, AND OWNERSHIP OF ALL RIGHTS THEREIN SHALL
VEST IN THE COMPANY OR ITS SUBSIDIARY. TO THE EXTENT THAT ANY WORK PRODUCT IS
NOT DEEMED TO BE A “WORK MADE FOR HIRE,” EXECUTIVE HEREBY ASSIGNS AND AGREES TO
ASSIGN TO THE COMPANY OR SUCH SUBSIDIARY ALL RIGHT, TITLE AND INTEREST,
INCLUDING WITHOUT LIMITATION, THE INTELLECTUAL PROPERTY RIGHTS THAT EXECUTIVE
MAY HAVE IN AND TO SUCH WORK PRODUCT.  EXECUTIVE SHALL PROMPTLY PERFORM ALL
ACTIONS REASONABLY REQUESTED BY THE BOARD TO ESTABLISH AND CONFIRM THE COMPANY’S
OR SUCH SUBSIDIARY’S OWNERSHIP (INCLUDING, WITHOUT LIMITATION, PROVIDING
TESTIMONY AND EXECUTING ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY, AND OTHER
INSTRUMENTS).


 


(C)                                  THIRD PARTY INFORMATION. EXECUTIVE
UNDERSTANDS THAT THE COMPANY AND ITS SUBSIDIARIES HAVE RECEIVED FROM THIRD
PARTIES CONFIDENTIAL OR PROPRIETARY INFORMATION (“THIRD PARTY INFORMATION”)
SUBJECT TO A DUTY ON THE COMPANY’S AND ITS SUBSIDIARIES’ PART TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED
PURPOSES.  WITHOUT IN ANY WAY LIMITING THE PROVISIONS OF SECTION 3(A) ABOVE,
EXECUTIVE WILL HOLD THIRD PARTY INFORMATION IN THE STRICTEST CONFIDENCE AND WILL
NOT DISCLOSE TO ANYONE (OTHER THAN PERSONNEL OF THE COMPANY OR ITS SUBSIDIARIES
WHO NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH THEIR WORK FOR THE COMPANY
OR SUCH SUBSIDIARIES) OR USE, SUCH THIRD PARTY INFORMATION UNLESS EXPRESSLY
AUTHORIZED BY A MEMBER OF THE BOARD IN WRITING.


 


4.               NON-COMPETE, NON-SOLICITATION.


 


(A)                                  IN FURTHER CONSIDERATION OF THE
COMPENSATION TO BE PAID TO EXECUTIVE HEREUNDER, INCLUDING THE SEVERANCE
PAYMENTS, EXECUTIVE ACKNOWLEDGES THAT DURING THE COURSE OF HIS EMPLOYMENT WITH
THE COMPANY AND ITS SUBSIDIARIES HE BECAME FAMILIAR WITH THE COMPANY’S TRADE
SECRETS AND WITH OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND ITS
PREDECESSORS AND ITS SUBSIDIARIES AND THAT HIS SERVICES SHALL BE OF SPECIAL,
UNIQUE AND

 

4

--------------------------------------------------------------------------------



 


EXTRAORDINARY VALUE TO THE COMPANY AND ITS SUBSIDIARIES, AND THEREFORE,
EXECUTIVE AGREES THAT, FROM THE DATE OF THIS AGREEMENT UNTIL APRIL 16, 2011 (THE
“NONCOMPETE PERIOD”), HE SHALL NOT DIRECTLY OR INDIRECTLY OWN ANY INTEREST IN,
MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, OR IN ANY
MANNER ENGAGE IN ANY BUSINESS COMPETING WITH THE BUSINESSES OF THE COMPANY OR
ITS SUBSIDIARIES, AS SUCH BUSINESSES EXIST OR WERE IN PROCESS DURING HIS
EMPLOYMENT BY THE COMPANY AND ITS SUBSIDIARIES, WITHIN ANY GEOGRAPHICAL AREA IN
WHICH THE COMPANY OR ITS SUBSIDIARIES ENGAGE OR PLAN TO ENGAGE IN SUCH
BUSINESSES.  NOTHING HEREIN SHALL PROHIBIT EXECUTIVE FROM (I) BEING A PASSIVE
OWNER OF NOT MORE THAN 2% OF THE OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION
WHICH IS PUBLICLY TRADED, SO LONG AS EXECUTIVE HAS NO ACTIVE PARTICIPATION IN
THE BUSINESS OF SUCH CORPORATION OR (II) FROM OWNING AN INTEREST IN, MANAGING,
CONTROLLING, PARTICIPATING IN, CONSULTING WITH, OR RENDERING SERVICES FOR A
COMPANY IN THE TEXTILE AND APPAREL INDUSTRY SO LONG AS THE COMPANY DOES NOT
MANUFACTURE, MARKET, OR SELL NONWOVEN PRODUCTS.  IN THE EVENT EXECUTIVE IS
APPROACHED BY A THIRD PARTY THAT IS NOT A COMPETITOR OF THE COMPANY AND ASKED TO
ADVISE SUCH THIRD PARTY WITH RESPECT TO A POTENTIAL ACQUISITION OF THE COMPANY,
EXECUTIVE MAY REQUEST THE CONSENT OF THE COMPANY TO ACT IN SUCH CAPACITY AND THE
COMPANY WILL CONSIDER SUCH REQUEST IN GOOD FAITH.


 


(B)                                 DURING THE NONCOMPETE PERIOD, EXECUTIVE
SHALL NOT DIRECTLY OR INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR
ATTEMPT TO INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE
EMPLOY OF THE COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE
RELATIONSHIP BETWEEN THE COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF,
(II) HIRE ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY
TIME DURING HIS EMPLOYMENT BY THE COMPANY AND ITS SUBSIDIARIES OR (III) INDUCE
OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR
OTHER BUSINESS RELATION OF THE COMPANY OR ANY SUBSIDIARY TO CEASE DOING BUSINESS
WITH THE COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE
RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION
AND THE COMPANY OR ANY SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, MAKING ANY
NEGATIVE OR DISPARAGING STATEMENTS OR COMMUNICATIONS REGARDING THE COMPANY OR
ITS SUBSIDIARIES).


 


(C)                                  IF, AT THE TIME OF ENFORCEMENT OF THIS
PARAGRAPH 4, A COURT SHALL HOLD THAT THE DURATION, SCOPE OR AREA RESTRICTIONS
STATED HEREIN ARE UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES
AGREE THAT THE MAXIMUM DURATION, SCOPE OR AREA REASONABLE UNDER SUCH
CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED DURATION, SCOPE OR AREA AND
THAT THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO
COVER THE MAXIMUM PERIOD, SCOPE AND AREA PERMITTED BY LAW.


 


(D)                                 IN THE EVENT OF THE BREACH OR A THREATENED
BREACH BY EXECUTIVE OF ANY OF THE PROVISIONS OF THIS PARAGRAPH 4, THE COMPANY
WOULD SUFFER IRREPARABLE HARM, AND IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS
AND REMEDIES EXISTING IN ITS FAVOR, THE COMPANY SHALL BE ENTITLED TO SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM A COURT OF
COMPETENT JURISDICTION IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE
PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER SECURITY).  IN ADDITION, IN
THE EVENT OF AN ALLEGED BREACH OR VIOLATION BY EXECUTIVE OF THIS PARAGRAPH 4,
THE NONCOMPETE PERIOD SHALL BE TOLLED UNTIL SUCH BREACH OR VIOLATION HAS BEEN
DULY CURED.  EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN PARAGRAPH
4 ARE REASONABLE AND THAT HE HAS REVIEWED THE PROVISIONS OF THIS AGREEMENT WITH
HIS LEGAL COUNSEL.

 

5

--------------------------------------------------------------------------------



 


5.               RELEASE.  EXECUTIVE SHALL EXECUTE THE GENERAL RELEASE DATED AS
OF THE DATE HEREOF (THE “RELEASE”) ATTACHED AS EXHIBIT A HERETO.  WITHOUT
OTHERWISE LIMITING THE COMPANY’S RIGHTS AND SUBJECT TO AND IN FURTHER
CONSIDERATION OF EXECUTIVE’S OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT, THE
COMPANY AGREES THAT IT WILL NOT, EXCEPT TO THE EXTENT REQUIRED BY LAW, REQUIRE
EXECUTIVE TO REPAY OR OTHERWISE SEEK RECOVERY FROM EXECUTIVE OF ANY SALARY OR
BONUS AMOUNTS PAID TO, OR VESTED RESTRICTED STOCK OR VESTED STOCK OPTIONS
GRANTED TO, EXECUTIVE BY THE COMPANY DURING EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY.


 


6.               EXECUTIVE’S REPRESENTATIONS.  EXECUTIVE HEREBY REPRESENTS AND
WARRANTS TO THE COMPANY THAT (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY EXECUTIVE DO NOT AND SHALL NOT CONFLICT WITH, BREACH, VIOLATE OR
CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR
DECREE TO WHICH EXECUTIVE IS A PARTY OR BY WHICH HE IS BOUND, (II) EXECUTIVE IS
NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT AGREEMENT, NONCOMPETE AGREEMENT OR
CONFIDENTIALITY AGREEMENT WITH ANY OTHER PERSON OR ENTITY AND (III) UPON THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY, THIS AGREEMENT SHALL BE
THE VALID AND BINDING OBLIGATION OF EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS.  EXECUTIVE HEREBY ACKNOWLEDGES AND REPRESENTS THAT HE HAS CONSULTED
WITH INDEPENDENT LEGAL COUNSEL REGARDING HIS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THAT HE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED
HEREIN.


 


7.               NOTICES.  ANY NOTICE PROVIDED FOR IN THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE EITHER PERSONALLY DELIVERED, SENT BY REPUTABLE OVERNIGHT
COURIER SERVICE OR MAILED BY FIRST CLASS MAIL, RETURN RECEIPT REQUESTED, TO THE
RECIPIENT AT THE ADDRESS BELOW INDICATED:


 

Notices to Executive:

 

Robert J. Kocourek

6618 Seton House Lane

Charlotte, NC  28277

 

Notices to the Company:

 

Polymer Group, Inc.
9335 Harris Corners Parkway, Suite 300
Charlotte, NC  28269
Attn:  General Counsel

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 


8.               SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ACTION IN ANY OTHER JURISDICTION,
BUT THIS

 

6

--------------------------------------------------------------------------------



 


AGREEMENT SHALL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF
SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED
HEREIN.


 


9.               COMPLETE AGREEMENT.  THIS AGREEMENT, THOSE DOCUMENTS EXPRESSLY
REFERRED TO HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH, INCLUDING THE
RELEASE REFERRED TO IN SECTION 5, EMBODY THE COMPLETE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


 


10.         TERMINATION OF CHANGE IN CONTROL AGREEMENT.  THE COMPANY AND
EXECUTIVE HEREBY AGREE TO TERMINATE, IN ITS ENTIRETY, THE CHANGE IN CONTROL
AGREEMENT, WITHOUT ANY OBLIGATION ON THE PART OF THE COMPANY OR EXECUTIVE UNDER
SUCH AGREEMENT FOR ANY EVENT OR TRANSACTION OCCURRING PRIOR TO OR FOLLOWING THE
TERMINATION OF SUCH AGREEMENT.


 


11.         NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT SHALL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY
PARTY.


 


12.         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


13.         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS INTENDED TO BIND AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE, THE COMPANY AND THEIR
RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS, EXCEPT THAT EXECUTIVE MAY NOT ASSIGN
HIS RIGHTS OR DELEGATE HIS DUTIES OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY.


 


14.         CHOICE OF LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE
EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF
NORTH CAROLINA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NORTH CAROLINA.


 


15.         AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY (AS
APPROVED BY THE BOARD) AND EXECUTIVE, AND NO COURSE OF CONDUCT OR COURSE OF
DEALING OR FAILURE OR DELAY BY ANY PARTY HERETO IN ENFORCING OR EXERCISING ANY
OF THE PROVISIONS OF THIS AGREEMENT SHALL AFFECT THE VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF THIS AGREEMENT OR BE DEEMED TO BE AN IMPLIED WAIVER OF ANY
PROVISION OF THIS AGREEMENT.


 


16.         INDEMNIFICATION AND REIMBURSEMENT OF PAYMENTS ON BEHALF OF
EXECUTIVE.  THE COMPANY AND ITS RESPECTIVE SUBSIDIARIES SHALL BE ENTITLED TO
DEDUCT OR WITHHOLD FROM ANY AMOUNTS OWING FROM THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO EXECUTIVE ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING
TAXES, EXCISE TAX, OR EMPLOYMENT TAXES (“TAXES”) IMPOSED WITH RESPECT TO
EXECUTIVE’S COMPENSATION OR OTHER PAYMENTS FROM THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR

 

7

--------------------------------------------------------------------------------



 


EXECUTIVE’S OWNERSHIP INTEREST IN THE COMPANY (INCLUDING, WITHOUT LIMITATION,
WAGES, BONUSES, DIVIDENDS, THE RECEIPT OR EXERCISE OF EQUITY OPTIONS AND/OR THE
RECEIPT OR VESTING OF RESTRICTED EQUITY).  IN THE EVENT THE COMPANY OR ANY OF
ITS SUBSIDIARIES DOES NOT MAKE SUCH DEDUCTIONS OR WITHHOLDINGS, EXECUTIVE SHALL
INDEMNIFY THE COMPANY AND ITS SUBSIDIARIES FOR ANY AMOUNTS PAID WITH RESPECT TO
ANY SUCH TAXES.


 


17.         WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.


 


18.         EXECUTIVE’S COOPERATION.  EXECUTIVE SHALL COOPERATE WITH THE COMPANY
AND ITS SUBSIDIARIES IN ANY INTERNAL INVESTIGATION OR ADMINISTRATIVE, REGULATORY
OR JUDICIAL PROCEEDING AS REASONABLY REQUESTED BY THE COMPANY (INCLUDING,
WITHOUT LIMITATION, EXECUTIVE BEING AVAILABLE TO THE COMPANY UPON REASONABLE
NOTICE FOR INTERVIEWS AND FACTUAL INVESTIGATIONS, APPEARING AT THE COMPANY’S
REQUEST TO GIVE TESTIMONY WITHOUT REQUIRING SERVICE OF A SUBPOENA OR OTHER LEGAL
PROCESS, VOLUNTEERING TO THE COMPANY ALL PERTINENT INFORMATION AND TURNING OVER
TO THE COMPANY ALL RELEVANT DOCUMENTS WHICH ARE OR MAY COME INTO EXECUTIVE’S
POSSESSION, ALL AT TIMES AND ON SCHEDULES THAT ARE REASONABLY CONSISTENT WITH
EXECUTIVE’S OTHER PERMITTED ACTIVITIES AND COMMITMENTS) AND ANY REQUEST BY
EXECUTIVE FOR INDEMNIFICATION BY THE COMPANY SHALL BE SUBJECT TO SUCH
COOPERATION FROM EXECUTIVE.  IN THE EVENT THE COMPANY REQUIRES EXECUTIVE’S
COOPERATION IN ACCORDANCE WITH THIS PARAGRAPH, THE COMPANY SHALL REIMBURSE
EXECUTIVE SOLELY FOR REASONABLE TRAVEL EXPENSES (INCLUDING LODGING AND MEALS,
UPON SUBMISSION OF RECEIPTS); PROVIDED, THAT IN THE EVENT EXECUTIVE IS REQUIRED
TO SPEND MORE THAN 40 HOURS IN ANY ONE-YEAR PERIOD ASSISTING THE COMPANY UNDER
THIS PARAGRAPH ON ANY INVESTIGATION OR ADMINISTRATIVE, REGULATORY OR JUDICIAL
PROCEEDING THAT INVOLVES OR ARISES OUT OF MATTERS OR ACTIONS THAT ARE
SUBSTANTIALLY UNRELATED TO ANY CONDUCT OF EXECUTIVE DURING HIS EMPLOYMENT WITH
THE COMPANY, AS OPPOSED TO THE MERE FACT THAT HE WAS THE CHIEF FINANCIAL OFFICER
OF THE COMPANY DURING SUCH TIME PERIOD, THE COMPANY SHALL REIMBURSE EXECUTIVE
FOR HIS TIME IN EXCESS OF 40 HOURS AT THE RATE OF $350.00 PER HOUR.  EXECUTIVE
ALSO AGREES NOT TO INITIATE CONTACT WITH, OR PROVIDE ANY INFORMATION TO, ANY
THIRD PARTY IN RESPECT OF ANY MATTER INVOLVING THE COMPANY.  EXECUTIVE SHALL
ALSO MAKE HIMSELF AVAILABLE FOR AN EXIT INTERVIEW, AND SHALL PROVIDE TRUE AND
COMPLETE ANSWERS TO ALL QUESTIONS IN SUCH INTERVIEW.


 


19.         ARBITRATION.  EXCEPT WITH RESPECT TO DISPUTES OR CLAIMS UNDER
PARAGRAPHS 3 AND 4 HEREOF (WHICH MAY BE PURSUED IN ANY COURT OF COMPETENT
JURISDICTION AS SPECIFIED BELOW AND WITH RESPECT TO WHICH EACH PARTY SHALL BEAR
THE COST OF ITS OWN ATTORNEY’S FEES AND EXPENSES EXCEPT AS OTHERWISE REQUIRED BY
APPLICABLE LAW), EACH PARTY HERETO AGREES THAT THE ARBITRATION PROCEDURE SET
FORTH IN EXHIBIT B HERETO SHALL BE THE SOLE AND EXCLUSIVE METHOD FOR RESOLVING
ANY CLAIM OR DISPUTE (“CLAIM”) ARISING OUT OF OR RELATING TO THE RIGHTS AND
OBLIGATIONS ACKNOWLEDGED AND AGREED TO IN THIS AGREEMENT AND THE EMPLOYMENT OF
EXECUTIVE BY THE COMPANY AND ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION,
DISPUTES AND CLAIMS REGARDING EMPLOYMENT DISCRIMINATION, SEXUAL HARASSMENT,
TERMINATION AND DISCHARGE), WHETHER SUCH CLAIM AROSE OR THE FACTS ON WHICH SUCH
CLAIM IS BASED OCCURRED PRIOR TO OR AFTER THE EXECUTION AND DELIVERY OF ADOPTION
OF THIS AGREEMENT.  THE PARTIES AGREE THAT THE RESULT OF ANY ARBITRATION
HEREUNDER SHALL BE FINAL,

 

8

--------------------------------------------------------------------------------



 


CONCLUSIVE AND BINDING ON ALL OF THE PARTIES.  NOTHING IN THIS PARAGRAPH SHALL
PROHIBIT A PARTY HERETO FROM INSTITUTING LITIGATION TO ENFORCE ANY FINAL
DETERMINATION (AS DEFINED IN EXHIBIT B HERETO).  EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY UNITED STATES DISTRICT COURT OR
NORTH CAROLINA STATE COURT OF COMPETENT JURISDICTION SITTING IN MECKLENBURG
COUNTY, NORTH CAROLINA, AND AGREES THAT SUCH COURT SHALL BE THE EXCLUSIVE FORUM
WITH RESPECT TO DISPUTES AND CLAIMS UNDER PARAGRAPHS 3 AND 4 AND FOR THE
ENFORCEMENT OF ANY FINAL DETERMINATION, AND IRREVOCABLY AND UNCONDITIONALLY
WAIVES (I) ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION, SUIT OR
PROCEEDING IN SUCH COURT OR (II) ANY ARGUMENT, CLAIM, DEFENSE OR ALLEGATION THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL OR PERSONAL SERVICE AND WAIVES ANY OBJECTION ON THE
GROUNDS OF PERSONAL JURISDICTION, VENUE OR INCONVENIENCE OF THE FORUM.


 


20.         SECTION AND HEADINGS.  THE DIVISION OF THIS AGREEMENT INTO SECTIONS
AND THE INSERTION OF HEADINGS ARE FOR THE CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT AFFECT THE CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.  THE
TERMS “THIS AGREEMENT”, “HEREOF”, “HEREUNDER” AND SIMILAR EXPRESSIONS REFER TO
THIS AGREEMENT AND NOT TO ANY PARTICULAR SECTION OR OTHER PORTION HEREOF. 
UNLESS SOMETHING IN THE SUBJECT MATTER OR CONTEXT IS INCONSISTENT THEREWITH,
REFERENCES TO SECTIONS AND CLAUSES ARE TO SECTIONS AND CLAUSES OF THIS
AGREEMENT.


 


21.         NUMBER.  IN THIS AGREEMENT, WORDS IMPORTING THE SINGULAR NUMBER ONLY
SHALL INCLUDE THE PLURAL AND VICE VERSA, AND WORDS IMPORTING THE MASCULINE
GENDER SHALL INCLUDE THE FEMININE AND NEUTER GENDERS AND VICE VERSA, AND WORDS
IMPORTING PERSONS SHALL INCLUDE INDIVIDUALS, PARTNERSHIPS, ASSOCIATIONS, TRUSTS,
UNINCORPORATED ORGANIZATIONS AND CORPORATIONS.


 


22.         INDEPENDENT ADVICE.  THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE AND
AGREE THAT THEY HAVE EACH OBTAINED INDEPENDENT LEGAL ADVICE IN CONNECTION WITH
THIS AGREEMENT AND THEY FURTHER ACKNOWLEDGE AND AGREE THAT THEY HAVE READ,
UNDERSTAND AND AGREE WITH ALL OF THE TERMS HEREOF AND THAT THEY ARE EXECUTING
THIS AGREEMENT VOLUNTARILY AND IN GOOD FAITH.


 


23.         COPY OF AGREEMENT.  THE EXECUTIVE HEREBY ACKNOWLEDGES RECEIPT OF A
COPY OF THIS AGREEMENT DULY SIGNED BY THE COMPANY.


 


24.         CURRENCY.  ALL DOLLAR AMOUNTS SET FORTH OR REFERRED TO IN THIS
AGREEMENT REFER TO U.S. CURRENCY.


 


25.         EFFECTIVENESS.  ONCE THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY EACH PARTY HERETO, ALL OF THE PROVISIONS SHALL BECOME EFFECTIVE.


 

*    *    *    *

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

 

Polymer Group, Inc.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

Robert J. Kocourek

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

GENERAL RELEASE

 

I, Robert J. Kocourek, in  consideration of and subject to the performance by
Polymer Group, Inc., a Delaware corporation (together with its subsidiaries, the
“Company”), of its obligations under the Separation Agreement, entered into on
October 15, 2009, (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and its affiliates and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its affiliates and the Company’s direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below.

 

1.                                       I understand that any payments or
benefits paid or granted to me under paragraph 2 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive the payments and benefits specified in paragraph 2 of the Agreement
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter or breach this General Release.  Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates.  I also acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date hereof) by virtue of any employment by the Company.

 

2.                                       Except as provided in paragraph 4
below, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, existing or hereafter arising, based in whole or in part upon
any act or omission, transaction, agreement, event or other occurrence taking
place from the beginning of time through the date this General Release becomes
effective and enforceable and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, may have, which arise out of,
are connected with, or occurred during my employment with, or my separation or
termination from, the Company (including, but not limited to, any allegation,
claim or violation, arising under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; the South Carolina Human Affairs Law, S.C. Code
sections 1-13-10 et seq.; S.C. Code sections 41-10-10 et seq., the retaliatory
employment discrimination provision of North Carolina law

 

A-1

--------------------------------------------------------------------------------


 

or under any other federal, state or local civil or human rights law, including
the Sarbanes-Oxley Act of 2002, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).

 

3.                                       I represent that I have made no
assignment or transfer of the Claims or any other right, claim, demand, cause of
action, or other matter covered by paragraph 2 above.

 

4.                                       I agree that this General Release does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967, as amended, which arise after the date
I execute this General Release. I acknowledge and agree that my separation from
employment with the Company in compliance with the terms of the Agreement shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967, as amended).

 

5.                                       In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 as of the
execution of this General Release.

 

6.                                       I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

7.                                       I agree that I will forfeit all amounts
payable by the Company pursuant to the Agreement if I challenge the validity of
this General Release. I also agree that if I violate this General Release by
suing the Company or the other Released Parties, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Agreement.

 

A-2

--------------------------------------------------------------------------------


 

8.                                       I agree that this General Release is
confidential and agree not to disclose any information regarding the terms of
this General Release, except to my immediate family and any tax, legal or other
counsel I have consulted regarding the meaning or effect hereof or as required
by law, and I will instruct each of the foregoing not to disclose the same to
anyone.

 

9.                                       Any non-disclosure provision in this
General Release does not prohibit or restrict me (or my attorney) from
responding truthfully to any valid inquiry about this General Release or its
underlying facts and circumstances by the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or governmental entity.

 

10.                                 I agree to reasonably cooperate with the
Company in any internal investigation or administrative, regulatory, or judicial
proceeding. I understand and agree that my cooperation may include, but not be
limited to, making myself available to the Company upon reasonable notice for
interviews and factual investigations; appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process;
volunteering to the Company pertinent information; and turning over to the
Company all relevant documents which are or may come into my possession all at
times and on schedules that are reasonably consistent with my other permitted
activities and commitments; and any request by me for indemnification by the
Company shall be subject to such cooperation by me.  I understand that in the
event the Company asks for my cooperation in accordance with this provision, the
Company will reimburse me solely for reasonable travel expenses, including
lodging and meals, upon my submission of receipts; provided, that in the event
Executive is required to spend more than 40 hours in any one-year period
assisting the Company under this paragraph on any investigation or
administrative, regulatory or judicial proceeding that involves or arises out of
matters or actions that are substantially unrelated to any conduct of Executive
during his employment with the Company, as opposed to the mere fact that he was
the Chief Financial Officer of the Company during such time period, the Company
shall reimburse Executive for his time in excess of 40 hours at the rate of
$350.00 per hour.

 

11.                                 I agree not to disparage the Company, its
past and present investors, officers, directors or employees or its affiliates
and to keep all confidential and proprietary information about the past or
present business affairs of the Company and its affiliates confidential unless a
prior written release from the Company is obtained.  I further agree that as of
the date hereof, I have returned to the Company any and all property, tangible
or intangible, relating to its business, which I possessed or had control over
at any time (including, but not limited to, company-provided credit cards,
building or office access cards, keys, computer equipment, manuals, files,
documents, records, software, customer data base and other data) and that I
shall not retain any copies, compilations, extracts, excerpts, summaries or
other notes of any such manuals, files, documents, records, software, customer
data base or other data.

 

A-3

--------------------------------------------------------------------------------


 

12.                                 Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

13.                                 Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a)                                  I HAVE READ IT CAREFULLY;

 

(b)                                 I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT
I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

(c)                                  I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d)                                 I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

(e)                                  I HAVE BEEN GIVEN THE OPPORTUNITY FOR AT
LEAST 45 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS
FINAL FORM ON OCTOBER 13, 2009 TO CONSIDER IT AND THE CHANGES MADE SINCE THE
OCTOBER 13, 2009 VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART
THE REQUIRED 45-DAY PERIOD;

 

(f)                                    THE CHANGES TO THE AGREEMENT SINCE
OCTOBER 13, 2009 EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

(g)                                 I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER
THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

(h)                                 I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY
AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND

 

A-4

--------------------------------------------------------------------------------


 

(i)                                     I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

DATE: OCTOBER 15, 2009

 

 

A-5

--------------------------------------------------------------------------------


 

Exhibit B

 

ARBITRATION PROCEDURE

 


1.                                       NOTICE OF CLAIM.  A PARTY ASSERTING A
CLAIM (THE “CLAIMANT”) SHALL DELIVER WRITTEN NOTICE TO EACH PARTY AGAINST WHOM
THE CLAIM IS ASSERTED (COLLECTIVELY, THE “OPPOSING PARTY”), WITH A COPY TO THE
PERSONS REQUIRED TO RECEIVE COPIES OF NOTICES UNDER THE AGREEMENT (THE
“ADDITIONAL NOTICE PARTIES”), SPECIFYING THE NATURE OF THE CLAIM AND REQUESTING
A MEETING TO RESOLVE SAME.  THE ADDITIONAL NOTICE PARTIES SHALL BE GIVEN
REASONABLE NOTICE OF AND INVITED AND PERMITTED TO ATTEND ANY SUCH MEETING.  IF
NO RESOLUTION IS REACHED WITHIN 10 BUSINESS DAYS AFTER DELIVERY OF SUCH NOTICE,
THE CLAIMANT OR THE OPPOSING PARTY MAY, WITHIN 45 DAYS AFTER GIVING SUCH NOTICE,
INVOKE THE ARBITRATION PROCEDURE PROVIDED HEREIN BY DELIVERING TO EACH OPPOSING
PARTY AND THE ADDITIONAL NOTICE PARTIES A NOTICE OF ARBITRATION WHICH SHALL
SPECIFY THE CLAIM AS TO WHICH ARBITRATION IS SOUGHT, THE NATURE OF THE CLAIM,
THE BASIS FOR THE CLAIM AND THE NATURE AND AMOUNT OF ANY DAMAGES OR OTHER
COMPENSATION OR RELIEF SOUGHT (A “NOTICE OF ARBITRATION”).  EACH PARTY AGREES
THAT NO PUNITIVE DAMAGES MAY BE SOUGHT OR RECOVERED IN ANY ARBITRATION, JUDICIAL
PROCEEDING OR OTHERWISE.  FAILURE TO FILE A NOTICE OF ARBITRATION WITHIN 45 DAYS
SHALL CONSTITUTE A WAIVER OF ANY RIGHT TO RELIEF FOR THE MATTERS ASSERTED IN THE
NOTICE OF CLAIM.  ANY CLAIM SHALL BE FOREVER BARRED, AND NO RELIEF MAY BE SOUGHT
THEREFOR, IF WRITTEN NOTICE OF SUCH CLAIM IS NOT MADE AS PROVIDED ABOVE WITHIN
ONE YEAR OF THE DATE SUCH CLAIM ACCRUES.


 


2.                                       SELECTION OF ARBITRATOR.  WITHIN 20
BUSINESS DAYS AFTER RECEIPT OF THE NOTICE OF ARBITRATION, THE EXECUTIVE AND A
DULY AUTHORIZED REPRESENTATIVE OF THE COMPANY SHALL CONFER, WHETHER IN PERSON,
BY TELEPHONE OR IN WRITING, AND ATTEMPT TO AGREE ON AN ARBITRATOR TO HEAR AND
DECIDE THE CLAIM.  IF THE EXECUTIVE AND THE BOARD CANNOT AGREE ON AN ARBITRATOR
WITHIN TEN BUSINESS DAYS, THEN THEY SHALL REQUEST THE AMERICAN ARBITRATION
ASSOCIATION (THE “AAA”) IN CHARLOTTE, NORTH CAROLINA TO APPOINT AN ARBITRATOR
EXPERIENCED IN THE AREA OF DISPUTE WHO DOES NOT HAVE AN ONGOING BUSINESS
RELATIONSHIP WITH ANY OF THE PARTIES TO THE DISPUTE.  IF THE ARBITRATOR SELECTED
INFORMS THE PARTIES HE CANNOT HEAR AND RESOLVE THE CLAIM WITHIN THE TIME-FRAME
SPECIFIED BELOW, THE EXECUTIVE AND THE BOARD SHALL REQUEST THE APPOINTMENT OF
ANOTHER ARBITRATOR BY THE AAA SUBJECT TO THE SAME REQUIREMENTS.


 


26.         ARBITRATION PROCEDURE.  THE FOLLOWING PROCEDURES SHALL GOVERN THE
CONDUCT OF ANY ARBITRATION UNDER THIS SECTION.  ALL PROCEDURAL MATTERS RELATING
TO THE CONDUCT OF THE ARBITRATION OTHER THAN THOSE SPECIFIED BELOW SHALL BE
DISCUSSED AMONG COUNSEL FOR THE PARTIES AND THE ARBITRATOR.  SUBJECT TO ANY
AGREEMENT OF THE PARTIES, THE ARBITRATOR SHALL DETERMINE ALL PROCEDURAL MATTERS
NOT SPECIFIED HEREIN.


 


(A)                                  WITHIN 30 DAYS AFTER THE DELIVERY OF A
NOTICE OF ARBITRATION, EACH PARTY SHALL AFFORD THE OTHER, OR ITS COUNSEL, WITH
REASONABLE ACCESS TO DOCUMENTS RELATING DIRECTLY TO THE ISSUES RAISED IN THE
NOTICE OF ARBITRATION.  ALL DOCUMENTS PRODUCED AND ALL COPIES THEREOF SHALL BE
MAINTAINED AS STRICTLY CONFIDENTIAL, SHALL BE USED FOR NO PURPOSE OTHER THAN THE
ARBITRATION HEREUNDER, AND SHALL BE RETURNED TO THE PRODUCING PARTY UPON
COMPLETION OF THE ARBITRATION.  THERE SHALL BE NO OTHER DISCOVERY EXCEPT THAT,
IF A REASONABLE NEED IS SHOWN, LIMITED DEPOSITIONS MAY BE ALLOWED IN THE
DISCRETION OF THE ARBITRATOR, IT BEING THE EXPRESSED INTENTION AND AGREEMENT OF
EACH

 

B-1

--------------------------------------------------------------------------------



 


PARTY TO HAVE THE ARBITRATION PROCEEDINGS CONDUCTED AND RESOLVED AS
EXPEDITIOUSLY, ECONOMICALLY AND FAIRLY AS REASONABLY PRACTICABLE, AND WITH THE
MAXIMUM DEGREE OF CONFIDENTIALITY.


 


(A)          ALL WRITTEN COMMUNICATIONS REGARDING THE PROCEEDING SENT TO THE
ARBITRATOR SHALL BE SENT SIMULTANEOUSLY TO EACH PARTY OR ITS COUNSEL, WITH A
COPY TO THE ADDITIONAL NOTICE PARTIES.  ORAL COMMUNICATIONS BETWEEN ANY OF THE
PARTIES OR THEIR COUNSEL AND THE ARBITRATOR SHALL BE CONDUCTED ONLY WHEN ALL
PARTIES OR THEIR COUNSEL ARE PRESENT AND PARTICIPATING IN THE CONVERSATION.


 


(B)         WITHIN 20 DAYS AFTER SELECTION OF THE ARBITRATOR, THE CLAIMANT SHALL
SUBMIT TO THE ARBITRATOR A COPY OF THE NOTICE OF ARBITRATION, ALONG WITH A
SUPPORTING MEMORANDUM AND ANY EXHIBITS OR OTHER DOCUMENTS SUPPORTING THE CLAIM.


 


(C)          WITHIN 20 DAYS AFTER RECEIPT OF THE CLAIMANT’S SUBMISSION, THE
OPPOSING PARTY SHALL SUBMIT TO THE ARBITRATOR A MEMORANDUM SUPPORTING ITS
POSITION AND ANY EXHIBITS OR OTHER SUPPORTING DOCUMENTS.  IF THE OPPOSING PARTY
FAILS TO RESPOND TO ANY OF THE ISSUES RAISED BY THE CLAIMANT WITHIN 20 DAYS OF
RECEIPT OF THE CLAIMANT’S SUBMISSION, THEN THE ARBITRATOR MAY FIND FOR THE
CLAIMANT ON ANY SUCH ISSUE AND BAR ANY SUBSEQUENT CONSIDERATION OF THE MATTER.


 


(D)         WITHIN 20 DAYS AFTER RECEIPT OF THE OPPOSING PARTY’S RESPONSE, THE
CLAIMANT MAY SUBMIT TO THE ARBITRATOR A REPLY TO THE OPPOSING PARTY’S RESPONSE,
OR NOTIFICATION THAT NO REPLY IS FORTHCOMING.


 


(E)          WITHIN 10 DAYS AFTER THE LAST SUBMISSION AS PROVIDED ABOVE, THE
ARBITRATOR SHALL CONFER WITH THE PARTIES TO SELECT THE DATE OF THE HEARING ON
THE ISSUES RAISED BY THE CLAIM.  SCHEDULING OF THE HEARING SHALL BE WITHIN THE
SOLE DISCRETION OF THE ARBITRATOR, BUT IN NO EVENT MORE THAN 30 DAYS AFTER THE
LAST SUBMISSION BY THE PARTIES, AND SHALL TAKE PLACE WITHIN 50 MILES OF THE
CORPORATE HEADQUARTERS OF THE COMPANY AT A PLACE SELECTED BY THE ARBITRATOR OR
SUCH OTHER PLACE AS IS MUTUALLY AGREED.  BOTH PARTIES SHALL BE GRANTED
SUBSTANTIALLY EQUAL TIME TO PRESENT EVIDENCE AT THE HEARING.  THE HEARING SHALL
NOT EXCEED ONE BUSINESS DAY, EXCEPT FOR GOOD CAUSE SHOWN.


 


(F)            WITHIN 30 DAYS AFTER THE CONCLUSION OF THE HEARING, THE
ARBITRATOR SHALL ISSUE A WRITTEN DECISION TO BE DELIVERED TO BOTH PARTIES AND
THE ADDITIONAL NOTICE PARTIES (THE “FINAL DETERMINATION”).  THE FINAL
DETERMINATION SHALL ADDRESS EACH ISSUE DISPUTED BY THE PARTIES, STATE THE
ARBITRATOR’S FINDINGS AND REASONS THEREFOR, AND STATE THE NATURE AND AMOUNT OF
ANY DAMAGES, COMPENSATION OR OTHER RELIEF AWARDED.


 


(G)         THE AWARD RENDERED BY THE ARBITRATOR SHALL BE FINAL AND
NON-APPEALABLE, EXCEPT AS OTHERWISE PROVIDED UNDER THE FEDERAL ARBITRATION ACT,
AND JUDGMENT MAY BE ENTERED UPON IT IN ACCORDANCE WITH APPLICABLE LAW IN SUCH
COURT AS HAS JURISDICTION THEREOF.


 


27.         COSTS OF ARBITRATION.  EACH PARTY SHALL BEAR ITS OWN COSTS OF
CONDUCTING THE ARBITRATION, AND ADMINISTRATIVE FEES SHALL BE SHARED EQUALLY
AMONG THE PARTIES.


 


28.         SATISFACTION OF AWARD.  IF ANY PARTY FAILS TO PAY THE AMOUNT OF THE
AWARD, IF ANY, ASSESSED AGAINST IT WITHIN 30 DAYS AFTER THE DELIVERY TO SUCH
PARTY OF THE FINAL DETERMINATION,

 

B-2

--------------------------------------------------------------------------------



 


THE UNPAID AMOUNT SHALL BEAR INTEREST FROM THE DATE OF SUCH DELIVERY AT THE
LESSER OF (I) PRIME LENDING RATE ANNOUNCED BY CITIBANK N.A. PLUS THREE HUNDRED
BASIS POINTS AND (II) THE MAXIMUM RATE PERMITTED BY APPLICABLE USURY LAWS.  IN
ADDITION, SUCH PARTY SHALL PROMPTLY REIMBURSE THE OTHER PARTY FOR ANY AND ALL
COSTS OR EXPENSES OF ANY NATURE OR KIND WHATSOEVER (INCLUDING ATTORNEYS’ FEES)
REASONABLY INCURRED IN SEEKING TO COLLECT SUCH AWARD OR TO ENFORCE ANY FINAL
DETERMINATION.


 


29.         CONFIDENTIALITY OF PROCEEDINGS.  THE PARTIES HERETO AGREE THAT ALL
OF THE ARBITRATION PROCEEDINGS PROVIDED FOR HEREIN, INCLUDING ANY NOTICE OF
CLAIM, THE NOTICE OF ARBITRATION, THE SUBMISSIONS OF THE PARTIES, AND THE FINAL
DETERMINATION ISSUED BY THE ARBITRATOR, SHALL BE CONFIDENTIAL AND SHALL NOT BE
DISCLOSED AT ANY TIME TO ANY PERSON OTHER THAN THE PARTIES, THEIR
REPRESENTATIVES, THE ARBITRATOR AND THE ADDITIONAL NOTICE PARTIES; PROVIDED,
HOWEVER, THAT THIS PROVISION SHALL NOT PREVENT THE PARTY PREVAILING IN THE
ARBITRATION FROM SUBMITTING THE FINAL DETERMINATION TO A COURT FOR THE PURPOSE
OF ENFORCING THE AWARD, SUBJECT TO COMPARABLE CONFIDENTIALITY PROTECTIONS IF THE
COURT AGREES; AND FURTHER PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT
DISCLOSURE TO THE MINIMUM EXTENT REASONABLY NECESSARY TO COMPLY WITH
(I) APPLICABLE LAW (OR REQUIREMENT HAVING THE FORCE OF LAW), COURT ORDER,
JUDGMENT OR DECREE, INCLUDING, WITHOUT LIMITATION, DISCLOSURES WHICH MAY BE
REQUIRED PURSUANT TO APPLICABLE SECURITIES LAWS, AND (II) THE TERMS OF
CONTRACTUAL ARRANGEMENTS (SUCH AS FINANCING ARRANGEMENTS) TO WHICH THE COMPANY
OR ANY ADDITIONAL NOTICE PARTY MAY BE SUBJECT SO LONG AS SUCH CONTRACTUAL
ARRANGEMENTS WERE NOT ENTERED INTO FOR THE PRIMARY PURPOSE OF PERMITTING
DISCLOSURE WHICH WOULD OTHERWISE BE PROHIBITED HEREUNDER.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX I

 

SUBSIDIARIES

 

Albuma S.A.S.

 

Bonlam Holdings BV

 

Bonlam S.A. de C.V.

 

Chicopee Asia Limited

 

Chicopee Holdings B.V.

 

Chicopee Holdings CV

 

Chicopee, Inc.

 

DIFCO Performance Fabrics Inc.

 

Dominion Nonwovens Sudamerica, S.A.

 

Dominion Textile (USA) L.L.C.

 

Dominion Textile Mauritius Inc.

 

Dominion Textile, Inc.

 

DT Acquisition Inc.

 

Fabrene, L.L.C.

 

Fabrene, Inc.

 

Geca Tapes B.V.

 

Geca-Tapes PTE LTD

 

Nanhai Nanxin Non-Wovens Co. Ltd.

 

Nordlys SAS

 

Parametro Technologico, S.L.

 

PGI Europe, Inc.

 

PGI Holdings BV

 

PGI Neunkirchen GmbH

 

PGI Nonwoven (Foshan) Co. Ltd.

 

PGI Nonwoven Ltd.

 

--------------------------------------------------------------------------------


 

PGI Nonwovens (China) Co. Ltd.

 

PGI Nonwovens A.B.

 

PGI Nonwovens BV

 

PGI Nonwovens Mauritius

 

PGI Nonwovens Switzerland Sarl

 

PGI Polymer, Inc.

 

Pristine Brands Corporation

 

--------------------------------------------------------------------------------

 
